Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147146-7                                                                                                Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 147146
                                                                   COA: 311298
                                                                   Wayne CC: 92-006373-02-FC
  BARTON ALLEN,
           Defendant-Appellant.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 147147
                                                                   COA: 311299
                                                                   Wayne CC: 92-006373-01-FC
  SAMUEL MIMS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 29, 2013
  orders of the Court of Appeals is considered, and it is DENIED, because the defendants
  have failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2013
         s0923
                                                                              Clerk